Citation Nr: 1105174	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-11 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for right hip pain, L5 nerve root impingement associated with low 
back pain status post fusion at L5-S1 with disc space narrowing.  

2.  Whether reduction of the rating assigned to service- 
connected low back pain, status post fusion at L5-S1 with disc 
space narrowing from 40 percent to 10 percent, effective January 
1, 2009, was proper to include entitlement to a disability rating 
greater than 10 percent beginning January 1, 2009 and a 
disability rating greater than 40 percent beginning May 5, 2009 
for low back pain, status post fusion at L5-S1 with disc space 
narrowing.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active duty from November 1982 to December 1996.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from July 2008 and October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  

In August 2008 correspondence the Veteran raised the 
issues of entitlement to service connection for a heart 
disorder and sleep apnea.  This issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

In a December 2008 statement, the Veteran indicated that his leg 
pain prevented him from keeping a full time job.  The record 
shows, however, that when the RO contacted him to clarify whether 
he was seeking a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), he 
specifically indicated that he was not seeking that benefit.  
Consequently, the Board will not expand the increased rating 
issue to include consideration of a TDIU.  See generally Rice v. 
Shinseki, 22 Vet. App. 447 (2009). 

The issue of whether reduction of the rating assigned to service- 
connected low back pain, status post fusion at L5-S1 with disc 
space narrowing from 40 percent to 10 percent, effective January 
1, 2009, was proper to include entitlement to a disability rating 
greater than 10 percent beginning January 1, 2009 and a 
disability rating greater than 40 percent beginning May 5, 2009 
for low back pain, status post fusion at L5-S1 with disc space 
narrowing is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDING OF FACT

The neurological manifestations of the Veteran's right hip pain, 
L5 nerve root impingement associated with low back pain status 
post fusion at L5-S1 with disc space narrowing are no more than 
mildly disabling and the orthopedic manifestations of the right 
hip disorder have resulted in noncompensable loss of motion.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for 
right hip pain, L5 nerve root impingement associated with low 
back pain status post fusion at L5-S1 with disc space narrowing 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8599-
8520 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his 
service-connected right hip pain, L5 nerve root impingement 
associated with low back pain status post fusion at L5-S1 with 
disc space narrowing is more disabling than currently evaluated.  

Factual Background

Service treatment records show that the Veteran injured his low 
back in August 1993 while playing racquetball and running.  An 
October 1995 magnetic resonance imaging (MRI) scan revealed disk 
dehydration and bulging at the L4-5 and L5-S1 interspaces and an 
April 1996 report shows an impression of degenerative lumbar disk 
disease with left sided sciatica.    

The Veteran filed a claim for service connection for a low back 
disorder immediately after separation from military service.  In 
a February 1997 rating decision, the RO granted service 
connection for a "low back disability" and assigned a 10 
percent disability rating from December 13, 1996, the day after 
the Veteran's discharge from military service.  Subsequently, by 
rating decision dated in February 1999 the RO increased the 
Veteran's disability rating for "low back pain with bulging 
discs at the L4-S1 levels" to 20 percent disabling effective 
June 2, 1998.  

In April 2002 the Veteran underwent left L5-S1 discectomy, 
harvest of left iliac crest autograft, L5-S1 transpedicular 
instrumentation, and bilateral posterolateral arthrodesis.  
Thereafter, he was awarded a temporary 100 percent disability 
rating due to treatment for a service-connected condition 
requiring convalescence pursuant to 38 C.F.R. § 4.30 from April 
25, 2002 to October 31, 2001.  By rating decision dated in 
December 2002, the RO increased the Veteran's disability rating 
for the low back to 40 percent disabling effective November 1, 
2002, the day after the Veteran's temporary 100 percent 
disability rating under 38 C.F.R. § 4.30 expired.  The RO also 
granted service connection for right hip pain secondary to the 
Veteran's service-connected low back disorder and assigned a 10 
percent disability rating, also effective November 1, 2002.  

By rating decision dated in May 2004 the RO proposed to combine 
the Veteran's right hip disorder with his already service-
connected back disorder and by rating decision dated in August 
2004 the RO effectuated this proposal, decreasing the Veteran's 
disability rating for right hip pain to noncompensable effective 
November 1, 2004.  

In February 2008 the Veteran submitted a claim for an increased 
rating for both his back and right hip disorders.  He was 
afforded a VA examination in March 2008.  During this examination 
the Veteran indicated that his right hip pain began about one and 
a half years after his back surgery.  Significantly, it was noted 
that during his back surgery, bone was shaved from the Veteran's 
right hip.  The Veteran indicated that his right hip pain has 
gradually increased in severity to the point that walking is very 
painful.  The Veteran indicated that he was only able to stand 
for up to one hour and was unable to walk more than a few yards.  
The Veteran complained of his right hip giving way and 
instability.  He also complained of pain, stiffness, and 
weakness.  There were no episodes of dislocation of subluxation 
but there were reportedly locking episodes several times each 
week.  There was no effusion.  The right hip pain affected motion 
of the right hip joint and the Veteran experienced severe flare-
ups of right hip pain weekly.  During these flare-ups the Veteran 
was reportedly unable to walk, sit, stand, or lay on his right 
side.  The flare-ups last for "hours" and result in swelling 
and tenderness of the right hip.  

On physical examination the Veteran's gait was antalgic.  Range 
of motion testing of the right hip revealed active flexion from 0 
to 100 degrees with pain from 60 degrees to 100 degrees, active 
extension from 0 to 25 degrees with pain from 10 to 25 degrees, 
abduction from 0 to 40 degrees with pain from 20 to 40 degrees, 
adduction from 0 to 25 degrees with pain from 10 to 25 degrees, 
internal rotation from 0 to 30 degrees with pain from 20 to 30 
degrees, and external rotation from 0 to 35 degrees with pain 
from 20 to 35 degrees.  The Veteran reportedly made good effort 
during the examination and he stated that he took all of his pain 
mediation before coming to the clinic.  The examiner noted that 
there was no decreased range of motion due to pain and the 
Veteran denied fatigue, weakness, and lack of endurance to 
repetitive movement.  Range of motion times three noted before 
examination increased during the examination and returned to 
baseline with the examination was completed.

MRI of the hips revealed mild degenerative changes of 
osteoarthritis in the hips and pubic symphysis region.  There was 
no evidence of avascular necrosis, no evidence of abnormal 
enhancing lesion or bursa, and no evidence of rheumatoid 
arthritis.  The impression was degenerative joint disease of the 
right hip.  The examiner opined that the Veteran's right hip 
disorder resulted in significant effects on is occupation, 
specifically, decreased concentration, poor social interactions, 
decreased manual dexterity, problems with lifting and carrying, 
difficulty reaching, lack of stamina, weakness or fatigue, and 
decreased strength of both the upper and lower extremities.  The 
examiner wrote that the Veteran's right hip disorder has resulted 
in him being assigned different duties at work, requiring more 
breaks at work, assistance with some projects at work, and 
adjusted working area for work time.  The right hip disorder 
resulted in the following effects on his daily activities: chores 
- severe, shopping - severe, exercise - prevents, sports - 
prevents, recreation - prevents, traveling - severe, feeding - 
none, bathing - severe, dressing - severe, toileting - none, and 
grooming - mild.    

VA examination of the spine in March 2008 revealed normal motor, 
sensory, and reflex examinations.  Specifically, sensory 
examination was 2+ for both the right knee and ankle jerk.  

In connection with the February 2008 claim the RO also obtained 
recent VA outpatient treatment reports.  Significantly, a 
February 12, 2008 MRI report notes that the "Right paracentral 
osteophyte arising from the posterior aspect of L5 appears to 
impinge on the nerve root exiting the right L5 foramina."  A 
February 13, 2008 VA treatment indicates that right nerve root 
impingement is the likely cause of the Veteran's right hip leg 
pain.  

By rating decision dated in July 2008 the RO proposed to decrease 
the Veteran's low back pain status-post fusion at L5-S1 with disc 
space narrowing from 40 percent to 10 percent disabling.  The RO 
also increased the Veteran's service-connected right hip pain, L5 
nerve root impingement associated with low back pain status post 
fusion at L5-S1 with disc space narrowing from noncompensable to 
10 percent disabling effective February 12, 2008, the alleged 
date of an "initial diagnosis."  

In a subsequent August 2008 statement from a VA doctor the doctor 
opined that the Veteran's back condition should not be reduced 
from 40 percent to 10 percent disabling.  The VA doctor also 
opined that the L5 root impingement with hip pain represents what 
is commonly called sciatica.  Also in August 2008 the Veteran 
disagreed with the July 2008 rating decision regarding the 
determinations made with respect to both the low back and the 
right hip disorders.    

By rating decision dated in October 2008 the RO effectuated the 
proposed reduction noted in the July 2008 rating decision. 

VA examination of the spine in January/February 2009 also 
revealed normal motor, sensory, and reflex examinations.  
Specifically, sensory examination was 2+ for both the right knee 
and ankle jerk.  

By rating decision dated February 2009 the RO assigned an earlier 
effective date for the 10 percent rating for right hip pain, L5 
nerve root impingement, specifically January 18, 2008 as VA 
outpatient treatment records show that the Veteran was seen on 
several occasions for complaints of right hip pain beginning 
January 18, 2008.  

The Veteran was afforded another VA examination in May 2009.  At 
that time the Veteran complained of back pain which was constant 
and which radiated down the left leg most of the time.  This 
examination also revealed normal motor, sensory, and reflex 
examinations.  Specifically, sensory examination was 2+ for both 
the right knee and ankle jerk.    

An electromyography (EMG) of the left lower extremity was 
subsequently performed, also in May 2009.  This report showed no 
evidence of lumbosacral radiculopathy regarding the left lower 
extremity.  

The Veteran was afforded another VA examination in June 2009.  At 
that time the Veteran again complained of left leg/hip pain 
associated with the lumbar spine.  This examination also revealed 
normal motor, sensory, and reflex examinations.  Specifically, 
sensory examination was 2+ for both the right knee and ankle 
jerk.  With regard to the left foot the examiner reported 
diminished soft touch sensation to outer aspect of the left 
foot, otherwise normal sensation bilaterally.   

By rating decision dated in August 2009 the RO granted service 
connection for degenerative joint disease, left hip with 
trochanteric bursitis and assigned a 10 percent disability rating 
effective August 29, 2008.   




Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

The Veteran's right hip pain, L5 nerve root impingement 
associated with low back pain status post fusion at L5-S1 with 
disc space narrowing is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 8599-8520.  
Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part and 
"99."

Under DC 8520, mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where the 
foot dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost.  See 38 C.F.R. § 4.121a, DC 8520.  

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  See Note at "Diseases of the 
Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the 
involvement is wholly sensory, the rating should be for mild, or 
at most, the moderate degree.  Id. 

Also relevant in this case are 38 C.F.R. § 4.71a, DCs 5251 and 
5252.  DC 5251 provides a 10 percent disability rating for 
limitation of extension of the thigh that is limited to 5 
degrees.  DC 5252 provides a 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees; a 20 percent 
rating is for flexion of the thigh that is limited to 30 degrees; 
a 30 percent rating is for flexion of the thigh that is limited 
to 20 degrees; and a 40 percent rating is for flexion of the 
thigh that is limited to 10 degrees.  In general, 38 C.F.R. § 
4.71, Plate II provides a standardized description of ankylosis 
and joint movement.  Hip flexion from 0 to 125 degrees, and hip 
abduction from 0 to 45 degrees is considered normal.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, incoordination, 
pain on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

Analysis

Given the evidence of record, the Board finds that a disability 
rating greater than 10 percent is not warranted for the Veteran's 
right hip pain, L5 nerve root impingement associated with low 
back pain status post fusion at L5-S1 with disc space narrowing.  
As above, during the March 2008 VA examination the Veteran 
described severe right hip pain and indicated that he was only 
able to stand for up to one hour and was unable to walk more than 
a few yards.  Neurological examination revealed ankle and knee 
jerk 2+, bilaterally.  During the January/February 2009, May 
2009, and June 2009 VA examinations the Veteran primarily 
complained of left leg neurological issues and neurological 
examination also revealed ankle and knee jerk 2+, bilaterally.  
Here, the Board finds that the sensory manifestations associated 
with the right leg are compatible with no more than mild 
incomplete paralysis of the left leg and warrant no more than a 
10 percent disability rating.  There are no further objective 
manifestations of the neurological symptoms that would warrant a 
higher rating for the right hip.  

With regard to whether the Veteran could get a higher rating 
under any other potential criteria, the Board reiterates that the 
Veteran had right hip flexion from 0 to 100 degrees with pain 
from 60 degrees to 100 degrees and active extension from 0 to 25 
degrees with pain from 10 to 25 degrees.  Thus, even considering 
the Veteran's limitation of movement under due to pain 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca, the Veteran is not entitled to a 
higher rating under either DC 5251 or 5252.   

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to higher disability ratings for 
either the Veteran's right hip pain, L5 nerve root impingement 
associated with low back pain status post fusion at L5-S1 with 
disc space narrowing. 38 C.F.R. § 4.3.

Extraschedular Consideration

During the most recent VA examination in June 2009 the Veteran 
reported that he was employed part-time as a bulk mail sorter.  
However, in December 2008 correspondence the Veteran wrote that 
his back disorder and resulting complications make it difficult 
for him to hold a full-time job.  The discussion above reflects 
that the symptoms of the Veteran's right hip disorder are 
contemplated by the applicable rating criteria.  Thus, 
consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required and referral 
for an extraschedular rating is unnecessary.  Barringer v. Peake, 
22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in March 2008 and October 
2008 and the claim was readjudicated in a February 2009 statement 
of the case and a July 2010 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant adequate physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the appellant the opportunity to give 
testimony before the Board although he declined to do so.  All 
known and available records relevant to the issue on appeal have 
been obtained and associated with the appellant's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.



ORDER

A disability rating greater than 10 percent for right hip pain, 
L5 nerve root impingement associated with low back pain status 
post fusion at L5-S1 with disc space narrowing is denied.  


REMAND

As above, by rating decision dated in July 2008 the RO proposed 
to decrease the Veteran's low back pain status-post fusion at L5-
S1 with disc space narrowing from 40 percent to 10 percent 
disabling.  In August 2008 the Veteran disagreed with the July 
2008 rating decision regarding the determinations made with 
respect to both the low back and the right hip disorders.  By 
rating decision dated in October 2008 the RO effectuated the 
proposed reduction noted in the July 2008 rating decision and 
reduced the Veteran's disability rating for his low back disorder 
to 10 percent disabling effective January 1, 2009.  Subsequently, 
in a March 2009 VA Form 1-9 the Veteran continued to disagree 
with the disability rating assigned for his back disorder.  
Thereafter, by rating decision dated in June 2009 the RO 
increased the Veteran's disability rating for his lumbar spine 
from 10 percent to 40 perfect effective May 5, 2009.  

The Board has construed the March 2009 VA Form 1-9 to be an NOD 
with regard to the October 2008 rating decision which decreased 
the Veteran's low back pain status-post fusion at L5-S1 with disc 
space narrowing from 40 percent to 10 percent disabling.  
Significantly, the Board notes that while the June 2009 rating 
decision effectively reinstated the Veteran's 40 percent 
disability rating, it was not reinstated from January 1, 2009, 
the effective date of the initial reduction.  The date of the 
reinstatement is May 5, 2009 so the Veteran's low back disorder 
was rated as 10 percent disabling for a period of four months, 
from January 1, 2009 to May 5, 2009.  Furthermore, the Veteran 
appears to be arguing that his back disorder is more disabling 
than rated both prior to and beginning January 1, 2009 as well as 
beginning May 5, 2009.

When an NOD is timely filed, the RO must reexamine the claim and 
determine if additional review or development is warranted. If no 
preliminary action is required, or when it is completed, the RO 
must prepare a statement of the case pursuant to 38 C.F.R. § 
19.29, unless the matter is resolved by granting the benefits 
sought on appeal or the NOD is withdrawn by the appellant or his 
or her representative. 38 C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement of 
the case on the issue of whether reduction of the rating assigned 
to service- connected low back pain, status post fusion at L5-S1 
with disc space narrowing from 40 percent to 10 percent, 
effective January 1, 2009, was proper to include entitlement to a 
disability rating greater than 10 percent beginning January 1, 
2009 and a disability rating greater than 40 percent beginning 
May 5, 2009 for low back pain, status post fusion at L5-S1 with 
disc space narrowing.  Accordingly, the Board is required to 
remand this issue to the AMC/RO for the issuance of a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case regarding the 
issue of whether reduction of the rating 
assigned to service- connected low back pain, 
status post fusion at L5-S1 with disc space 
narrowing from 40 percent to 10 percent, 
effective January 1, 2009, was proper to 
include entitlement to a disability rating 
greater than 10 percent beginning January 1, 
2009 and a disability rating greater than 40 
percent beginning May 5, 2009 for low back 
pain, status post fusion at L5-S1 with disc 
space narrowing.  The AMC/RO should also 
advise the appellant of the need to timely 
file a substantive appeal if he desires 
appellate review of this issue.  Then, only 
if an appeal is timely perfected, should the 
issue be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


